Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 13, 2016

                                    No. 04-16-00346-CR

                                        Steve KOU,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8622
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER
       Appellant has filed a Motion for Suspension and Recalculation of Deadline for Filing
Brief. We DENY appellant’s motion to recalculate deadlines. However, we GRANT appellant’s
motion for extension of time to file appellant’s brief. Appellant’s brief is due on or before
November 14, 2016.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court